UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:SEPTEMBER 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of Registrant as specified in its Charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at November 8, 2011 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I PAGE Part I.FINANCIAL INFORMATION Item 1.Financial Statements: Consolidated Statements of Financial Condition at September 30, 2011 (Unaudited) and December 31, 2010 (Derived from the audited Consolidated Statement of Financial Condition at December 31, 2010) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the quarters and ninemonths ended September 30, 2011 and 2010 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the nine months ended September 30, 2011 and 2010 4 Consolidated Statements of Cash Flows (Unaudited) for the quarters and nine months ended September 30, 2011 and 2010 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 40 Part II.OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 6. Exhibits 42 SIGNATURES 45 PART I Part I Item 1.Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share amounts) ASSETS September 30, 2011 (Unaudited) December 31, 2010(1) Cash and cash equivalents $ $ Reverse repurchase agreements Investments, at fair value: U.S. Treasury Securities (including pledged assets of $158,556 and $660,823, respectively) Securities borrowed Agency Mortgage-Backed Securities (including pledged assets of $92,974,164 and $67,787,023, respectively) Agency debentures (including pledged assets of $488,063 and $1,068,869, respectively) Investments in affiliates Equity securities - Corporate debt, held for investment Receivable for investments sold Accrued interest and dividends receivable Receivable from Prime Broker Receivable for advisory and service fees Intangible for customer relationships, net Goodwill Interest rate swaps, at fair value - Other derivative contracts, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: U.S. Treasury Securities sold, not yet purchased, at fair value $ $ Repurchase agreements Securities loaned, at fair value Payable for investments purchased Convertible Senior Notes Accrued interest payable Dividends payable Interest rate swaps, at fair value Other derivative contracts, at fair value - Accounts payable and other liabilities Total liabilities 6.00% Series B Cumulative Convertible Preferred Stock: 4,600,000 shares authorized, 1,389,249 and 1,652,047 shares issued and outstanding, respectively Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding Common stock, par value $0.01 per share, 1,987,987,500 authorized, 969,913,060and 631,594,205 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity Total liabilities, Series B Cumulative Convertible Preferred Stock and stockholders’ equity $ $ Derived from the audited consolidated financial statements at December 31, 2010. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except share and per share amounts) (Unaudited) For the Quarters Ended September 30, For the Nine Months Ended September 30, Interest income: Investments $ U.S. Treasury Securities Securities loaned Total interest income Interest expense: Repurchase agreements Convertible Senior Notes U.S. Treasury Securities sold, not yet purchased Securities borrowed Total interest expense Net interest income Other income (loss): Investment advisory and other fee income Net gains (losses) on sales of Agency mortgage-backed securities and debentures Dividend income Net gains (losses) on trading assets Net unrealized gain (losses) on interest-only Agency mortgage-backed securities ) - ) - Income (expense) from underwriting Subtotal Realized gains (losses) on interest rate swaps(1) Unrealized gains (losses) on interest rate swaps ) Subtotal ) Total other income (loss) Expenses: Distribution fees - - - General and administrative expenses Total expenses Income (loss) before income taxes and income from equity methodinvestment in affiliate ) ) ) 74,060 Income taxes ) Income from equity method investment in affiliate - Net income (loss) Dividends on preferred stock Net income (loss) available (related) to common shareholders $ ) $ ) $ ) $ Net income (loss) available (related) per share to common shareholders: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Weighted average number of common shares outstanding: Basic Diluted Net income (loss) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities ) Unrealized losses on interest rate swaps - Reclassification adjustment for net (gains) lossesincluded in net income (loss) Other comprehensive income (loss) ) ) Comprehensive income (loss) $ $ ) $ $ (1)Interest expense related to the Company’s interest rate swaps is recorded in Realized losses on interest rate swaps on the Consolidated Statements of Operations and Comprehensive Income (Loss). See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) Preferred Stock Common Stock Par Value Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total BALANCE, December31, 2009 $ ) $ Net income - Other comprehensive income - - - ) - ) Net proceeds from follow-on offering - - - Exercise of stock options - 2 - - Stock option expense and long-term compensation expense - Conversion of Series B cumulative preferred stock - 7 - - Net proceeds from direct purchase and dividend reinvestment - 66 - - Preferred Series A dividends declared$1.477 per share - ) ) Preferred Series B dividends declared $1.125 per share - ) ) Common dividends declared, $2.01 per share - ) ) BALANCE, September 30, 2010 $ ) $ BALANCE, December31, 2010 $ ) $ Net loss - ) ) Other comprehensive income - Exercise of stock options - 6 - - Stock option expense and long-term compensation expense - 4 - - Conversion of Series B cumulative preferred stock - 7 - - Net proceeds from direct purchase and dividend reinvestment - - - Net proceeds from follow-on offerings - - - Contingent beneficial conversion feature on Convertible SeniorNotes - Preferred Series A dividends declared$1.477 per share - ) ) Preferred Series B dividends declared $1.125 per share - ) ) Common dividends declared, $1.87 per share - ) ) BALANCE, September 30, 2011 $ ) $ See notes to consolidated financial statements. 3 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Quarters Ended September 30, For the Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in)operatingactivities: Amortization of Investment premiums and discounts, net Amortization of intangibles Amortization of deferred expenses Amortization of contingent beneficial conversion feature on convertible senior notes - - (Gains) losses on sales of Agency mortgage-backed securities and debentures ) Stock option and long-term compensation expense Unrealized (gains) losses on equity securities 63 - 63 - Unrealized (gains) losses on interest rate swaps Unrealized (gains) losses on interest-only Agency mortgage-backed securities - - Net (gains) losses on trading securities ) Gain on investment in affiliate, equity method - ) ) ) Proceeds from repurchase agreements from Broker Dealer Payments on repurchase agreements from Broker Dealer ) Proceeds from reverse repurchase agreements to Broker Dealer Payments on reverse repurchase agreements to Broker Dealer ) Proceeds from reverse repurchase agreements to Shannon - - Payments on reverse repurchase agreements to Shannon ) - ) - Proceeds from securities borrowed Payments on securities borrowed ) Proceeds from securities loaned Payments on securities loaned ) Proceeds from U.S. Treasury Securities ) ) Payments on U.S. Treasury Securities ) ) Net payments on derivatives ) Net change in: Other assets ) ) Accrued interest and dividend receivable ) Advisory and service fees receivable 10 ) ) ) Interest payable Accounts payable and other liabilities ) Net cash provided by (used in) operating activities Cash flows from investing activities: Payments on purchases of Agency mortgage-backed securities anddebentures ) Proceeds from sales of Agency mortgage-backed securities and debentures Principal payments on Agency mortgage-backed securities Proceeds from Agency debentures called Payments on purchase of corporate debt - - ) - Principal payments on corporate debt - - - Net gains (losses) on other derivative securities - - - Purchase of investment in affiliate - - ) - Purchase of customer relationships - - ) - Purchase of equity securities ) - ) - Payments on reverse repurchase agreements - - - ) Proceeds from reverse repurchase agreements - - - Net cash provided by (usedin) investing activities ) Cash flows from financing activities: Proceeds from repurchase agreements Principal payments on repurchase agreements ) Issuance of Convertible Senior Notes - - - Proceeds from exercise of stock options Net proceeds from follow-on offerings Net proceeds from direct purchases and dividendreinvestments - Dividends paid ) Net cash provided by (usedin) financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Interest paid (excluding interest paid on interest rate swaps) $ Net interest paid on interest rate swaps $ Taxes paid $ Noncash investing activities: Receivable for Investments sold $ Payable for Investments purchased $ Net change in unrealized loss on available-for-sale securities and interest rate swaps, net of reclassification adjustment $ $ ) $ $ ) Noncash financing activities: Dividends declared, not yet paid $ Contingent beneficial conversion feature $ - $ Conversion of Series B cumulative preferred stock $ See notes to consolidated financial statements. 4 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Annaly Capital Management, Inc. (“Annaly” or the “Company”) was incorporated in Maryland on November 25, 1996.The Company commenced its operations of purchasing and managing an investment portfolio of mortgage-backed securities on February 18, 1997, upon receipt of the net proceeds from the private placement of equity capital, and completed its initial public offering on October 14, 1997.The Company is a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended.Fixed Income Discount Advisory Company (“FIDAC”) is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company.On June 27, 2006, the Company made a majority equity investment in an affiliated investment fund (the “Fund”), which is now wholly owned by the Company. During the third quarter of 2008, the Company formed RCap Securities, Inc. (“RCap”).RCap was granted membership in the Financial Industry Regulatory Authority (“FINRA”) on January 26, 2009, and operates as a broker-dealer.RCap is a wholly owned taxable REIT subsidiary of the Company.On October 31, 2008, the Company acquired Merganser Capital Management, Inc. (“Merganser”).Merganser is a registered investment advisor and is a wholly owned taxable REIT subsidiary of the Company. In 2010, the Company established Shannon Funding LLC (“Shannon”), which provides warehouse financing to residential mortgage originators in the United States.In 2010, the Company also established Charlesfort Capital Management LLC (“Charlesfort”), which engages in corporate middle market lending transactions. In 2011, FIDAC established FIDAC UK Limited (“FIDAC UK”), which provides advice on commercial real estate transactions, including sale-leaseback and single tenant net leased properties across Europe.In 2011, the Company established FIDAC FSI LLC (“FIDAC FSI”), which invests in trading securities. A summary of the Company’s significant accounting policies follows: Basis of Presentation - The accompanying unaudited consolidated financial statements have been prepared in conformity with the instructions to Form 10-Q and Article 10, Rule 10-01 of Regulation S-X for interim financial statements.Accordingly, they may not include all of the information and footnotes required by accounting principles generally accepted in the United States of America ("GAAP"). The consolidated financial statements include the accounts of the Company, FIDAC, FIDAC UK, FIDAC FSI, Merganser, RCap, Shannon, Charlesfort and the Fund.All intercompany balances and transactions have been eliminated. Beginning with our consolidated financial statements for the six month period ending June 30, 2011, the Company reclassified previously presented financial information so that amounts previously presented in the Consolidated Statements of Operations and Comprehensive Income (Loss) as interest expense on swaps are presented in Other income (loss) as Realized gains (losses) on interest rate swaps. Consolidated financial statements for periods prior to June 30, 2011 will be conformed to the restated presentation. Accordingly, interest expense for the quarter and nine months ended September 30, 2010 decreased by $231.8 million and $654.8 million and Other income (loss) decreased by the same amounts, respectively to reflect the restated. Cash and Cash Equivalents - Cash and cash equivalents include cash on hand and cash held in money market funds on an overnight basis. Reverse Repurchase Agreements - The Company may invest its daily available cash balances via reverse repurchase agreements to provide additional yield on its assets.These investments will typically be recorded as short term investments and will generally mature daily.Reverse repurchase agreements are recorded at cost and are collateralized by mortgage-backed securities pledged by the counterparty to the agreement.Reverse repurchase agreements entered into by RCap are recorded on trade date at the contract amount, are collateralized by mortgage-backed securities and generally mature within 90 days.Margin calls are made by RCap as appropriate based on the daily valuation of the underlying collateral versus the contract price.RCap generates income from the spread between what is earned on the reverse repurchase agreements and what is paid on the matched repurchase agreements.Cash flows related to RCap’s activity are included in cash flows from operating activities. Reverse repurchase agreements entered into by the Company are included in cash flows from investing activities. 5 Securities borrowed and loaned transactions – RCap records securities borrowed and loaned transactions at fair value. Securities borrowed and lending transactions require RCap to provide the counterparty with collateral in the form of cash. RCap receives collateral in the form of cash for securities loaned transactions. For these transactions, the fees received or paid by RCap are recorded as interest income or expense. On a daily basis, market value changes of securities borrowed or loaned against may require counterparties to deposit additional collateral or RCap to return collateral pledged, when appropriate. U.S. Treasury Securities - RCap trades U.S. Treasury securities for its proprietary portfolio, which consists of long and short positions on U.S. Treasury bills, notes, and bonds. U.S. Treasury securities are classified as trading investments and are recorded on trade date at cost. Changes in fair value are reflected in the Company’s Consolidated Statements of Operations and Comprehensive Income (Loss). U.S. Treasury bills trade at a discount to par with the difference between proceeds received upon maturity and purchase price recognized as interest income in the Company’s Consolidated Statements of Operations. Interest income on U.S. Treasury notes and bonds is accrued based on the outstanding principal amount of those investments and their contractual terms.Premiums and discounts associated with the purchase of the U.S. Treasury notes and bonds are amortized into interest income over the projected lives of the securities using the interest method. Investment Securities –Agency mortgage-backed securities, Agency debentures, and corporate debt are referred to herein as “Investment Securities.”Although the Company generally intends to hold most of its Agency mortgage-backed securities and Agency debentures until maturity, it may, from time to time, sell any of its Agency mortgage-backed securities and Agency debentures as part of its overall management of its portfolio.Investment Securities classified as available-for-sale are reported at estimated fair value, based on fair values obtained and compared to independent sources, with unrealized gains and losses reported as a component of stockholders’ equity. Investment Securities transactions are recorded on the trade date.Realized gains and losses on sales of Investment Securities are determined using the specific identification method. On April 1, 2011, the Company elected the fair value option for interest-only mortgage-backed securities acquired on or after such date. These interest-only mortgage-backed securities represent the Company’s right to receive a specified proportion of the contractual interest flows of specific agency securities.Interest-only securities acquired on or after April 1, 2011 are measured at fair value through earnings in the Company’s Consolidated Statements of Operations and Comprehensive Income.The interest-only securities are included in Agency mortgage-backed securities, at fair value on the accompanying Consolidated Statements of Financial Condition. Agency Mortgage-Backed Securities and Agency Debentures – The Company invests primarily in mortgage pass-through certificates, collateralized mortgage obligations and other mortgage-backed securities representing interests in or obligations backed by pools of mortgage loans, and certificates guaranteed by Ginnie Mae, Freddie Mac or Fannie Mae (collectively, Agency mortgage-backed securities”).The Company also invests in Agency debentures issued by Federal Home Loan Bank (“FHLB”), Freddie Mac, and Fannie Mae. Equity Securities – The Company invests in equity securities that are classified as available-for-sale or trading.Equity securities classified as available-for-sale are reported at fair value, based on market quotes, with unrealized gains and losses reported as a component of stockholders’ equity. Equity securities classified as trading are reported at fair value, based on market quotes, with unrealized gains and losses reported in the Statement of Operations and Comprehensive Income (Loss).Dividends are recorded on declaration date. Management evaluates available-for-sale securities for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.The Company determines if it (1) has the intent to sell the securities, (2) is more likely than not that it will be required to sell the securities before recovery, or (3) does not expect to recover the entire amortized cost basis of the securities.Further, the security is analyzed for credit loss (the difference between the present value of cash flows expected to be collected and the amortized cost basis).The credit loss, if any, will then be recognized in the consolidated statement of operations, while the balance of losses related to other factors will be recognized in other comprehensive income (“OCI”).There was no other-than-temporary impairment for the quarters and nine months ended September 30, 2011 and 2010. 6 Interest income is accrued based on the outstanding principal amount of the Investment Securities and their contractual terms.Premiums and discounts associated with the purchase of the Investment Securities are amortized into interest income over the projected lives of the securities using the interest method.The Company’s policy for estimating prepayment speeds for calculating the effective yield is to evaluate historical performance, consensus prepayment speeds, and current market conditions. Derivative Instruments – The Company accounts for interest rate swaps at fair value as either assets or liabilities on the Consolidated Statements of Financial Condition.The changes in the fair value of the interest rate swaps are recognized in earnings.The Company uses interest rate swaps to manage its exposure to changing interest rates on its repurchase agreements.Net payments on interest rate swaps are included in the Consolidated Statements of Cash Flows as a component of net income (loss).Unrealized gains (losses) on interest rate swaps are removed from net income (loss) as an adjustment to cash flows from operating activities. The Company elected to net by counterparty the fair value of interest rate swap contracts. These contracts contain legally enforceable provisions that allow for netting or setting off of all individual swap receivables and payables with each counterparty and, therefore, the fair value of those swap contracts are netted by counterparty. The credit support annex provisions of the Company’s interest rate swap contracts allow the parties to mitigate their credit risk by requiring the party which is out of the money to post collateral. As the Company elects to net by counterparty the fair value of interest rate swap contracts, it also nets by counterparty any collateral exchanged as part of the interest rate swap contracts. Substantially all collateral is non-cash. In addition, the Company’s agreements with certain of its counterparties with whom it has both interest rate swap contracts and master repurchase agreements contain legally enforceable provisions that allow for netting or setting off of on an aggregate basis all receivables, payables and collateral postings required under both the interest rate swap contract and the master repurchase agreement with respect to each such counterparty. RCap enters into U.S. Treasury, Eurodollar, and federal funds futures and options contracts for speculative or hedging purposes. RCap maintains a margin account which is settled daily with futures and options commission merchants. Changes in the unrealized gains or losses on the futures and options contracts are reflected in the Company’s Consolidated Statements of Operations.Unrealized gains (losses) are removed from net income (loss) as an adjustment to cash flows from operating activities in the Consolidated Statements of Cash Flows. Credit Risk – The Company has limited its exposure to credit losses on its portfolio of Agency mortgage-backed securities by only purchasing securities issued by Freddie Mac, Fannie Mae or Ginnie Mae and Agency debentures issued by the FHLB, Freddie Mac and Fannie Mae.The payment of principal and interest on the Freddie Mac and Fannie Mae Agency mortgage-backed securities are guaranteed by those respective agencies, and the payment of principal and interest on the Ginnie Mae Agency mortgage-backed securities are backed by the full faith and credit of the U.S. government.Principal and interest on Agency debentures are guaranteed by the agency issuing the debenture.Substantially all of the Company’s Investment Securities have an actual or implied “AAA” rating.The Company faces credit risk on the portions of its portfolio which are not Agency mortgage-backed securities and Agency debentures. Market Risk - Weakness in the mortgage market may adversely affect the performance and market value of the Company’s investments.This could negatively impact the Company’s net book value. Furthermore, if many of the Company’s lenders are unwilling or unable to provide additional financing, the Company could be forced to sell itsInvestment Securities at an inopportune timewhen prices are depressed. The Company does not anticipate having difficulty converting its assets to cash or extending financing terms due to the fact that its Agency mortgage-backed securities and Agency debentures have an actual or implied “AAA” rating and principal payment is guaranteed by Freddie Mac, Fannie Mae, or Ginnie Mae. Repurchase Agreements - The Company finances the acquisition of its Agency mortgage-backed securities and Agency debentures through the use of repurchase agreements.Repurchase agreements are treated as collateralized financing transactions and are presented at their contractual principal amounts as specified in the respective agreements.Reverse repurchase agreements and repurchase agreements with the same counterparty and the same maturity are presented net in the Consolidated Statements of Financial Condition when the terms of the agreements permit netting. The Company reports cash flows on repurchase agreements as financing activities in the Consolidated Statements of Cash Flows.The Company reports cash flows on repurchase agreements entered into by RCap and Shannon as operating activities in the Consolidated Statements of Cash Flows. 7 Convertible Senior Notes – The Company records the notes at their contractual amounts, including accrued interest.The Company has analyzed whether the embedded conversion option should be bifurcated and has determined that bifurcation was not necessary at inception.The notes have a conversion price adjustment feature that is evaluated at the time of the conversion price adjustment.A contingent beneficial conversion feature was recognized in the quarter ended September 30, 2011 as a result of adjustments to the conversion price for dividends declared. Cumulative Convertible Preferred Stock - The Series B Cumulative Convertible Preferred Stock (the “Series B Preferred Stock”) contains fundamental change provisions that allow the holder to redeem the Series B Preferred Stock for cash if certain events occur.As redemption under these provisions is not solely within the Company’s control, the Company has classified the Series B Preferred Stock as temporary equity in the accompanying Consolidated Statements of Financial Condition.The Company has analyzed whether the embedded conversion option should be bifurcated and has determined that bifurcation is not necessary. Income Taxes - The Company has elected to be taxed as a REIT and intends to comply with the provisions of the Internal Revenue Code of 1986, as amended (the “Code”), with respect thereto.Accordingly, the Company will not be subjected to federal income tax to the extent of its distributions to shareholders and as long as certain asset, income and stock ownership tests are met.The Company and its direct and indirect subsidiaries, FIDAC, FIDAC UK, Merganser and RCap, have made separate joint elections to treat these subsidiaries as taxable REIT subsidiaries.As such, each of the taxable REIT subsidiaries are taxable as a domestic C corporation and subject to federal, state, and local income taxes based upon its taxable income. The provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 740, Income Taxes, clarify the accounting for uncertainty in income taxes recognized in financial statements and prescribe a recognition threshold and measurement attribute for tax positions taken or expected to be taken on a tax return. ASC 740 also requires that interest and penalties related to unrecognized tax benefits be recognized in financial statements. The Company does not have any unrecognized tax benefits that would affect its financial position.Thus, no accruals for penalties and interest were necessary as of September 30, 2011. Goodwill and Intangible Assets - The Company’s acquisitions of FIDAC and Merganser were accounted for using the purchase method.Under the purchase method, net assets and results of operations of acquired companies are included in the consolidated financial statements from the date of acquisition. The costs of FIDAC and Merganser were allocated to the assets acquired, including identifiable intangible assets, and the liabilities assumed based on their estimated fair values at the date of acquisition. The excess of purchase price over the fair value of the net assets acquired was recognized as goodwill.In addition, FIDAC UK acquired a customer relationship after its formation. Goodwill and intangible assets are periodically (but not less frequently than annually) reviewed for potential impairment.Intangible assets with an estimated useful life are expected to amortize over a 7.7 year weighted average time period.During the quarters and nine months ended September 30, 2011 and 2010, there were no impairment losses. Stock Based Compensation - The Company is required to measure and recognize in the consolidated financial statements the compensation cost relating to share-based payment transactions.The Company recognizes compensation expense on a straight-line basis over the requisite service period for the entire award (that is, over the requisite service period of the last separately vesting portion of the award). Use of Estimates - The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.All assets classified as trading or available-for-sale and interest rate swaps are reported at their estimated fair value, based on market prices.The Company’s policy is to obtain fair values from one or more independent sources.Fair values from independent sources are compared to internal prices for reasonableness.Actual results could differ from those estimates. 8 A Summary of Recent Accounting Pronouncements Follows: Presentation Comprehensive Income (ASC 220) In June 2011, FASB released Accounting Standards Update (ASU) 2011-05, which attempts to improve the comparability, consistency, and transparency of financial reporting and increase the prominence of items reported in other comprehensive income (OCI).The amendment requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of net income and comprehensive income or two separate consecutive statements.Either presentation requires the presentation on the face of the financial statements any reclassification adjustments for items that are reclassified from OCI to net income in the statements.There is no change in what must be reported in OCI or when an item of OCI must be reclassified to net income.This update is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.This update will result in additional disclosure, but has no material effect on the Company’s consolidated financial statements. Assets Intangibles – Goodwill and Other (ASC 350) In September 2011, FASB released ASU 2011-08, which allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.The objective of the update is to simplify how entities test goodwill for impairment.Under this update, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.This update if effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company is not eligible to elect early adoption.This update has no material effect on the Company’s consolidated financial statements. Broad Transactions Fair Value Measurements and Disclosures (ASC 820) In May 2011, FASB released ASU 2011-04 further converging US GAAP and IFRS by providing common fair value measurement and disclosure requirements.The amendments in this Update change the wording used to describe the requirements in US GAAP for measuring fair value and for disclosing information about fair value measurements.These include those that clarify the FASB’s intent about the application of existing fair value measurement and disclosure requirements and those that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.This guidance is effective for interim and annual reporting periods beginning after December 15, 2011.This update may result in additional disclosure and the Company is evaluating the effect on the Company’s consolidated financial statements. Transfers and Servicing (ASC 860) In April 2011, FASB issued ASU 2011-03 regarding repurchase agreements.In a typical repurchase agreement transaction, an entity transfers financial assets to the counterparty in exchange for cash with an agreement for the counterparty to return the same or equivalent financial assets for a fixed price in the future.Previous to this update, one of the factors in determining whether sale treatment could be used was whether the transferor maintained effective control of the transferred assets and in order to do so, the transferor must have the ability to repurchase such assets. Based on this update, the FASB concluded that the assessment of effective control should focus on a transferor’s contractual rights and obligations with respect to transferred financial assets, rather than whether the transferor has the practical ability to perform in accordance with those rights or obligations.Therefore, this update removes the transferor’s ability criterion from consideration of effective control.This update is effective for the first interim or annual period beginning on or after December 15, 2011.As the Company records repurchase agreements as secured borrowings and not sales, this update will have no effect on the Company’s consolidated financial statements. 9 Financial Services – Investment Companies (ASC 946) In October 2011, FASB issued a proposed ASU 2011-200 which would amend the criteria in Topic 946 for determining whether an entity qualifies as an investment company.The proposed ASU would affect the measurement, presentation and disclosure requirements for investment companies.This proposed update amends the investment company definition in ASC 946 and removes the current exemption for Real Estate Investment Trusts from this topic.The update may result in material modification to the presentation of the Company’s consolidated financial statements and the Company is currently evaluating the full effect of the update. 10 2. AGENCY MORTGAGE-BACKED SECURITIES The following tables present the Company’s available-for-sale Agency mortgage-backed securities portfolio as of September 30, 2011 and December 31, 2010 which were carried at their fair value: September 30, 2011 Freddie Mac Fannie Mae Ginnie Mae Total Agency Mortgage-Backed Securities (dollars in thousands) Mortgage-backed securities, gross $ Unamortized discount ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ December 31, 2010 Freddie Mac Fannie Mae Ginnie Mae Total Agency mortgage-backed securities (dollars in thousands) Mortgage-backed securities, gross $ Unamortized discount ) Unamortized premium Amortized cost Gross unrealized gains Gross unrealized losses ) Estimated fair value $ Amortized Cost Gross Unrealized Gain Gross Unrealized Loss Estimated Fair Value (dollars in thousands) Adjustable rate $ $ $ ) $ Fixed rate ) Total $ $ $ ) $ 11 Actual maturities of Agency mortgage-backed securities are generally shorter than stated contractual maturities because actual maturities of Agency mortgage-backed securities are affected by the contractual lives of the underlying mortgages, periodic payments of principal, and prepayments of principal.The following table summarizes the Company’s Agency mortgage-backed securities on September 30, 2011 and December 31, 2010 according to their estimated weighted-average life classifications: September 30, 2011 December 31, 2010 Fair Value Amortized Cost Fair Value Amortized Cost Weighted-Average Life (dollars in thousands) Less than one year $ Greater than one year and less than five years Greater than or equal to five years Total $ The weighted-average lives of the Agency mortgage-backed securities at September 30, 2011 and December 31, 2010 in the table above are based upon data provided through subscription-based financial information services, assuming constant principal prepayment rates to the reset date of each security.The prepayment model considers current yield, forward yield, steepness of the yield curve, current mortgage rates, mortgage rate of the outstanding loans, loan age, margin and volatility.The actual weighted average lives of the Agency mortgage-backed securities could be longer or shorter than estimated. The following table presents the gross unrealized losses, and estimated fair value of the Company’s Agency mortgage-backed securities by length of time that such securities have been in a continuous unrealized loss position at September 30, 2011 and December 31, 2010. Unrealized Loss Position For: (dollars in thousands) Less than 12 Months 12 Months or More Total Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses Estimated Fair Value Unrealized Losses September 30, 2011 $ $ ) $ $ ) $ $ ) December 31, 2010 $ $ ) $ $ ) $ $ ) The decline in value of these securities is solely due to market conditions and not the quality of the assets.Substantially all of the Agency mortgage-backed securities are “AAA” rated or carry an implied “AAA” rating.The investments are not considered other-than-temporarily impaired because the Company currently has the ability and intent to hold the investments to maturity or for a period of time sufficient for a forecasted market price recovery up to or beyond the cost of the investments or the Company is not required to sell for regulatory or other reasons.Also, the Company is guaranteed payment of the principal amount of the securities by the government agency which created them. During the quarter and nine months ended September 30, 2011, the Company sold $3.6 billion and $8.5 billion of Agency mortgage-backed securities, resulting in a realized gain of $91.7 million and $118.5 million, respectively.During the quarter and nine months ended September 30, 2010, the Company sold $2.8 billion and $5.8 billion of Agency mortgage-backed securities, resulting in a realized gain of $61.9 million and $146.6 million respectively. Interest-only securities represent the right to receive a specified portion of the contractual interest flows of the underlying unamortized principal balance of specific Agency mortgage-backed securities.As of September 30, 2011, interest-only securities accounted for under the fair value option had unrealized losses of $39.0 million and an amortized cost of $140.1 million. 12 3. AGENCY DEBENTURES At September 30, 2011, the Company owned Agency debentures with a fair value of $824.1 million, including unrealized gains of $5.5 million.At December 31, 2010, the Company owned Agency debentures with a fair value of $1.1 billion, including an unrealized gain of $9.7 million. For the quarter and nine months ended September 30, 2011, the Company sold or had called $288.9 million and $1.2 billion of Agency debentures, resulting in realized gains of $0 and $7.7 million, respectively.For the quarter and nine months ended September 30, 2010, the Company sold or had called $350.0 million and $1.7 billion of Agency debentures, resulting in a realized gain of $125,000 and $1.3 million, respectively. 4. INVESTMENT IN AFFILIATES, AVAILABLE FOR SALE EQUITY SECURITIES Substantially all of the Company’s available-for-sale equity securities are shares of Chimera Investment Corporation (Chimera) and CreXus Investment Corp. (CreXus) and are reported at fair value.The Company owned approximately 45.0 million shares of Chimera at a fair value of approximately $124.6 million at September 30, 2011 and approximately 45.0 million shares of Chimera at a fair value of approximately $184.9 million at December 31, 2010.At September 30, 2011, the investment in Chimera had an unrealized loss of $14.2 million. The Company owned approximately 9.5 million shares of CreXus at a fair value of approximately $84.6 million at September 30, 2011 and approximately 4.5 million shares of CreXus at a fair value of approximately $59.3 million at December 31, 2010.At September 30, 2011, the investment in CreXus had an unrealized loss of $40.8 million. The Company determined other-than-temporary impairment was not necessary for the quarter or nine months ended September 30, 2011 as the Company has the intent and ability to retain its investments for a period of time sufficient to allow for any anticipated recovery in market value. 5. REVERSE REPURCHASE AGREEMENTS At September 30, 2011, RCap had outstanding reverse repurchase agreements with non-affiliates of $338.0 million. At December 31, 2010, RCap had outstanding reverse repurchase agreements with non-affiliates of $1.0 billion.At September 30, 2011, Shannon had outstanding reverse repurchase agreements with non-affiliates of $22.3 million. 6. FAIR VALUE MEASUREMENTS The valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date.The three levels are defined as follows: Level 1– inputs to the valuation methodology are quoted prices (unadjusted) for identical assets and liabilities in active markets. Level 2 – inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. Level 3 – inputs to the valuation methodology are unobservable and significant to overall fair value. Available-for-sale-equity securities are valued based on quoted prices (unadjusted) in an active market.Agency mortgage-backed securities, debentures and interest rate swaps are valued internally and compared to quoted prices for similar assets and dealer quotes.Management incorporates common market pricing methods, including a spread measurement to the Treasury curve or interest rate swap curve as well as underlying characteristics of the particular security including coupon, periodic and life caps, rate reset period and expected life of the security. The Company’s Investment Securities characteristics are as follows: 13 Weighted Average Coupon on Fixed Rate Investments Weighted Average Coupon on Adjustable Rate Investments Weighted Average Yield on Fixed Rate Investments Weighted Average Yield on Adjustable Rate Investments Weighted Average Lifetime Cap on Adjustable Investments Weighted Average Term to Next Adjustment on Adjustable Rate Investments At September 30, 2011 4.81% 3.85% 3.78% 2.79% 9.63% 40 months At December 31, 2010 4.92% 4.28% 4.00% 3.04% 10.16% 39 months The classification of assets and liabilities by level remains unchanged at September 30, 2011, when compared to the year ended December 31, 2010, with the exception of equity securities, which were acquired during the quarter ended September 30, 2011.The Company’s financial assets and liabilities carried at fair value on a recurring basis are valued as follows: Level 1 Level 2 Level 3 At September 30, 2011 (dollars in thousands) Assets: Agency mortgage-backed securities $
